DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Independent claim 11 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), independent claims 1 and 4, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/22/2021 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed on 2/14/2022 with respect to amended independent claims  have been fully considered. With respect to amended independent claims below by examiner amendment, after conducting an updated search none of the cited prior arts alone or in combination with proper motivation discloses the claimed invention. The application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin D. Moynihan (Reg. 40,338) on 5/13/2022.

Amendments to the Claims:
Claim 1: A preparation method of a thin film transistor (TFT) array substrate, comprising: a step S10 of providing a substrate to prepare a light shielding layer and a buffer layer in sequence on the substrate; and a step S20 of preparing an active layer, a gate insulation layer, a gate, an interlayer insulation layer, and a source/drain metal layer in sequence on the buffer layer; wherein a light absorption layer is prepared on one side of the light shielding layer close to the active layer, and the gate and the gate insulation layer are prepared by a single yellow light process; and wherein the light absorption layer is disposed between the light shielding layer and the active layer; wherein the step S10 comprises: a step S101 of depositing a metal film layer on the substrate; a step S102 of coating a black photoresist onto a surface of the metal film layer, and exposing and developing the black photoresist to form the light absorption layer; a step S103 of etching the metal film layer to form the light shielding layer; and a step S104 of preparing the buffer layer on the light absorption layer.
Claim 2: (canceled)
Claim 3: The preparation method of the TFT array substrate as claimed in claim 1, wherein a process of preparing the gate and the gate insulation layer comprises steps of: depositing a gate insulation material layer on a surface of the active layer; depositing a gate metal film on a surface of the gate insulation material layer; forming a patterned photoresist on a surface of the gate metal film, and etching the gate metal film to form the gate; and etching the gate insulation material layer to form the gate insulation layer by self-aligning the 
Claim 4: A preparation method of a thin film transistor (TFT) array substrate, comprising: a step S10 of providing a substrate to prepare a light shielding layer and a buffer layer in sequence on the substrate; and a step S20 of preparing an active layer, a gate insulation layer, a gate, an interlayer insulation layer, and a source/drain metal layer in sequence on the buffer layer; wherein a light absorption layer is prepared on one side of the active layer; and wherein the light absorption layer is disposed between the light shielding layer and the active layer; wherein the step S10 comprises: a step S101 of depositing a metal film layer on the substrate; a step S102 of coating a black photoresist onto a surface of the metal film layer, and exposing and developing the black photoresist to form the light absorption layer; a step S103 of etching the metal film layer to form the light shielding layer; and a step S104 of preparing the buffer layer on the light absorption layer.
Claim 6: (canceled)
Claim 10:The preparation method of the TFT array substrate as claimed in claim 9, wherein a process of preparing the gate and the gate insulation layer comprises steps of: depositing a gate insulation material layer on a surface of the active layer; depositing a gate metal film on a surface of the gate insulation material layer; forming a patterned photoresist on a surface of the gate metal film, and etching the gate metal film to form the gate; and etching the gate insulation material layer to form the gate insulation layer by self-aligning the 
Claim 11: A thin film transistor (TFT) array substrate, comprising: a substrate; a light shielding layer formed on the substrate; a buffer layer formed on the light shielding layer; an active layer formed on the buffer layer; a gate insulation layer formed on the active layer; a gate formed on the gate insulation layer; an interlayer insulation layer formed on the gate; and a source/drain metal layer formed on the interlayer insulation layer; wherein one side of the active layer is provided with a light absorption layer; [[and]] wherein the light absorption layer is disposed between the light shielding layer and the active layer; and wherein the light absorption layer is a black photoresist layer.
Claim 16: (canceled)

Allowable Subject Matter
Claims 1, 3-5, and 9-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicants' replies (submitted on 2/14/2022) and examiner amendment above make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828